

117 HR 3799 IH: Take Your Shot Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3799IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Ms. Titus introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of the Treasury to develop and administer a national incentive program to provide prizes for qualified vaccinated individuals.1.Short titleThis Act may be cited as the Take Your Shot Act.2.National incentive program(a)In generalThe Secretary of the Treasury shall establish a national incentive program (in this section referred to as the Program) to provide 100 cash prizes to certain individuals who have received at least 1 COVID–19 vaccination approved by, or authorized for emergency use by, the Food and Drug Administration.(b)Effective dateThe Secretary shall establish the Program not later than 30 days after the date of enactment of this Act.(c)Eligibility for the Program(1)In generalExcept as provided in paragraph (2), to be eligible for a prize under the Program, an individual shall—(A)be age 18 or older on the date of enactment of this Act;(B)have a valid—(i)Social Security number; or(ii)Individual Taxpayer Identification Number; and(C)not have previously been selected as a winner of a prize under this section.(2)ExceptionsFederal elected officials and Cabinet members are ineligible to receive a prize under the Program.(d)Selection of prize winnersOf the individuals eligible to receive a prize under subsection (c), the Secretary shall select at random individuals to win a prize under this section, subject to the verification described in subsection (e)(1).(e)Awarding of prizes(1)VerificationThe Secretary shall consult with the Secretary of Health and Human Services to determine whether each individual selected under subsection (d) has received at least 1 COVID–19 vaccination approved by, or authorized for emergency use by, the Food and Drug Administration. The Secretary of Health and Human Services shall confirm the vaccination status of a winner of a prize under the Program. The confirmation in the preceding sentence may be carried out with the assistance of a State or local department of health, if necessary. The Secretary shall verify each such individual not later than 90 days after the establishment of the Program.(2)AwardIf the Secretary verifies the required vaccination status of an individual selected under subsection (d), the Secretary shall award a prize described in subsection (f) to such individual. (3)Prohibition on public disclosurePersonally identifying information of a winner of a prize under the Program shall not be publicly disclosed by Federal agencies. Only the county and State of such winner shall be made public by the Secretary.(4)Rule of constructionNothing in this Act shall be construed to authorize the Secretary of Health and Human Services to establish a national COVID–19 vaccine registry for the purposes of determining eligibility for a prize under the Program.(f)PrizesA winner of a prize under this section shall receive $1,000,000 not later than 30 days after the verification described in subsection (e)(1). Prize money shall not be considered Federal taxable income.(g)Definition of SecretaryExcept as otherwise provided, in this section, the term Secretary means the Secretary of the Treasury. (h)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 for prizes under the Program.